The conveyance by Putney to Elliott, and the agreement executed by them in pursuance of the understanding entered into at the time of the negotiation for the conveyance of the land, that Elliott would reconvey to Putney upon repayment of the purchase-money, were in effect a loan by Elliott to Putney of $2,000, and a taking of security for the loan by deed absolute upon its face. The value of the land exceeded the amount of the loan, and Putney was in embarrassed circumstances. The law does not permit debts to be secured in this manner as against creditors. A secret understanding, that on payment of the debt the land shall be reconveyed, constitutes a secret trust that renders the conveyance void against subsequent as well as existing creditors. The conveyance is deemed fraudulent, whether the actual purpose to defraud is found as a fact, or is conclusively presumed from admitted facts. The trust being established, the intent to defraud creditors is conclusively presumed. Such a trust is inconsistent with an absolute sale. Smith v. Lowell, 6 N.H. 67; Paul v. Crooker 8 N.H. 288; Winkley v. Hill, 9 N.H. 31; Tifft v. Walker,10 N.H. 150; McConihe v. Sawyer, 12 N.H. 403; Page v. Carpenter,10 N.H. 77; Towle v. Hoit, 14 N.H. 61; Ladd v. Wiggin, 35 N.H. 421, 426; Coolidge v. Melvin, 42 N.H. 510; Putnam v. Osgood, 51 N.H. 192 — S.C.,52 N.H. 148; Ranlett v. Blodgett, 17 N.H. 298; Coburn v. Pickering,3 N.H. 415; Lang v. Stockwell, 55 N.H. 561; Cutting v. Jackson,56 N.H. 253; Plaisted v. Holmes, 58 N.H. 293 — S.C., 58 N.H. 619; Sumner v. Dalton, 58 N.H. 295.
Decree for the plaintiffs.
ALLEN, J., did not sit: the others concurred. *Page 580